Exhibit 10.5




SELECTIVE INSURANCE GROUP, INC.
STOCK OPTION PLAN FOR DIRECTORS
STOCK OPTION AGREEMENT



THIS AGREEMENT, effective the 1st day of ____________, 200_ by and between
SELECTIVE INSURANCE GROUP, INC., a New Jersey corporation, with its principal
office at Wantage Avenue, Branchville, New Jersey 07890 (hereinafter called the
"Company"), and____________________ residing at _____________________________
(hereinafter called the "Optionee").



WITNESSETH THAT:


WHEREAS, the Board of Directors of the Company (the "Board") adopted a Stock
Option Plan for Directors (the "Plan") on May 4, 1990; and

WHEREAS, the Plan provides for the automatic grant of options to Directors of
the Company who are not full-time employees of the Company to purchase shares of
the Company's Common Stock, $2.00 par value ("Common Stock");

NOW THEREFORE, it is mutually agreed as follows:



1.)

The Company hereby grants to the Optionee, pursuant to the Plan and on the terms
and conditions hereinafter set forth, an option to purchase all or any part of
_________________ (______) shares of Common Stock at a price of $_________ per
share (the "Option"), said price being the Fair Market Value of a share of
Common Stock on the date hereof as determined under the Plan.



2.)

The right to purchase the shares of Common Stock subject to the Option shall
vest and be exercisable twelve (12) months after the date hereof.  Any
unexercised part of the Option shall lapse ten (10) years after the date
hereof.  No fractional share may be purchased or delivered hereunder.  In no
event shall any Option become exercisable until twenty (20) days after the
filing with the Securities and Exchange Commission of a registration statement
of Form S-8, or such other form of registration statement, if any, as shall be
required.



3.)

The Option may be exercised only by written notice to the Company, addressed to
the Secretary of the Company, specifying the number of shares of Common Stock in
respect of which the Option is being exercised and accompanied by payment in
cash or in shares of Common Stock of the Company for the full exercise price for
such shares.

--------------------------------------------------------------------------------






4.)

The Company shall take any action required by law and applicable regulations to
authorize the issuance and delivery of any shares of Common Stock subject to an
Option.  Upon completion of such action, and upon valid exercise of an Option,
the Company shall deliver to the Optionee certificates for such shares, which
shares, when issued, shall be fully paid and nonassessable.



5.)

If, prior to delivery by the Company of all of the shares covered by the Option,
there shall be any increases or reductions in the number or shares of Common
Stock outstanding by reason of any stock dividend or stock split or other
readjustment or, if there is any other material change in the capital structure
of the Company by reason of any reclassification, reorganization,
recapitalization or otherwise, there shall be a proportionate and equitable
adjustment of the terms of the Option with respect to the amount and class of
shares remaining subject to the Option and the purchase price to be paid
therefor.



6.)

The Optionee shall have no rights or privileges as a stockholder of the Company
with respect to the shares of Common Stock issuable under the Option until
certificates representing such shares have been issued to said Optionee.  Prior
to the delivery of such shares, the Company may require the Optionee or other
authorized person exercising the Option to furnish such representations as may
be required in the sole discretion of the Company's counsel to satisfy the
requirements of applicable law.



7.)

The Option shall not be assignable or transferable by the Optionee otherwise
than by will or the laws of descent and distribution and shall be exercisable
during the Optionee's lifetime only by the Optionee or the Optionee's guardian
or legal representative.



8.)

In the event that the Optionee shall cease to be a Director of the Company, or
in the event of the death or disability of the Optionee, the Option shall be
exercisable in accordance with the terms and conditions of the Plan.



9.)

Neither the granting of the Option, nor any action taken pursuant to the Plan,
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company shall retain a Director for any period of time or any
particular rate of compensation.



10.)

The acceptance by the Optionee of the Option and the execution and delivery of
this Agreement constitutes the agreement by the Optionee to be bound by the
terms and conditions of the Plan, as amended from time to time.  In the event of
any inconsistency between the terms and conditions of the Plan and the
provisions of this Agreement, the terms and conditions of the Plan shall take
precedence.



--------------------------------------------------------------------------------




11.)

Any notice to be given or served under the terms of this Agreement or the Plan
shall be delivered to the Secretary of the Company and to the Optionee at the
address shown above or such other address or addresses as either party may
designate in writing to the other.  Any such notice shall be given by hand
delivery or by registered or certified United States mail, postage prepaid,
return receipt requested, and shall become effective when received.



12.)

This Agreement shall be construed in accordance with the laws of New Jersey and
shall be binding on and inure to the benefit of any successor or successors of
the Company and each executor, administrator, guardian or legal representative
of the Optionee.



13.)

The Company may make such provisions as it may deem necessary and appropriate
for the withholding of any taxes if the Company determines it is required to
withhold in connection with this Agreement and the transactions contemplated
hereby.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.



SELECTIVE INSURANCE GROUP, INC.



By:________________________________



Gregory E. Murphy, Chairman,



President and Chief Executive Officer







ATTEST:

____________________________



Michele N. Schumacher



Vice President, Corporate Secretary



and Corporate Governance Officer

